COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 


§


 




 


 


No. 08-11-00256-CV




SHIRLEY MEYER,
                                         
  Appellant,


§
 
§


 
Appeal from the
 




v.


 


120th Judicial
  District Court




 
DR. ENES KANLIC, M.D.,
 
                                        
  Appellee.


§
 
§


 
of El Paso
  County, Texas
 
(TC# 2006-3642)




 


 


 




 


§


 




 


 


 




 


 


 



MEMORANDUM OPINION
 
            Pending before the Court is Appellant’s
motion to dismiss the appeal because she no longer desires to prosecute it.  See
Tex.R.App.P. 42.1(a)(1).  We grant the motion and dismiss the
appeal.  Costs are assessed against the
party incurring them.
 
                                                                        GUADALUPE
RIVERA, Justice
January 25, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.